By Judge Jonathan C. Thacker
On March 2, 2001, the Court took Defendant’s Demurrer under advisement. For the reasons stated below, Defendant’s Demurrer is sustained and Plaintiffs Motion for Judgment is dismissed with prejudice.
On November 27,2000, Plaintiff filed its Motion for Judgment in the present action and asserted that Defendant negligently operated foe vehicle she was driving so as to cause a collision with Plaintiffs tow truck, while being driven by Plaintiffs employee. Plaintiff alleges that Defendant is liable to Plaintiff in foe amount of $21,150.00 for foe loss of use of foe tow truck, lost revenue and profits, and loss of its employee’s services. On December 14, 2000, Defendant filed its demurrer alleging that Plaintiffs asserted damages are not actionable.
A party not in privity may not recover damages for negligence where there is no physical injury to person or property alleged. See e.g., Blake Const. v. Alley, 233 Va. 31, 353 S.E.2d 724 (1987) (finding that § 8.01-223 does not eliminate foe privity requirement in a tort action for economic loss); Leesburg Auto Center v. Leo Const. Co., 45 Va. Cir. 102 (1997) (stating the common law rule).
Defendant’s Demurrer is sustained, and Plaintiffs Motion for Judgment is dismissed with prejudice.